Sanders, Chief Judge:
This is a workers’ compensation case. La-Z-Boy Chair Company, the employer, appeals from an order of the Circuit Court reversing and remanding the case to the full Industrial Commission with instructions to make specific findings of fact and conclusions of law. We dismiss the appeal without prejudice.
Our Supreme Court has repeatedly held that a Circuit Court order remanding a workers’ compensation case for the taking of additional testimony does not involve the merits of the action and is therefore interlocutory and not reviewable for lack of finality. See Owens v. Canal Wood Corp., 281 S. C. 491, 316 S. E. (2d) 385 (1984); Hunt v. Whitt, 279 S. C. 343, 306 S. E. (2d) 621 (1983); Chastain v. Spartan Mills, 228 S. C. 61, 88 S. E. (2d) 836 (1955).
*122The court further held in Hunt that any case which may be construed to authorize such appeals is overruled. Among the cases the court expressly overruled is the case of Drake v. Raybestos-Manhattan, Inc., 241 S. C. 116, 127 S. E. (2d) 288 (1962). In Drake our Supreme Court entertained an appeal from a Circuit Court order remanding a workers’ compensation case to the Industrial Commission for further and more specific findings of fact relative to the timeliness of the notice and filing of respondent’s claim for benefits.
We hold therefore that an appeal from a Circuit Court order remanding a workers’ compensation case for the purpose of making specific findings of fact is interlocutory and not reviewable by this court.
We dismiss the appeal in the instant case even though neither party has raised any issue as to the appealability of the Circuit Court order. When our Supreme Court dismissed the appeal in Chastain, it specifically held the fact that appealability of the order “has. not been questioned or discussed by either party is of no consequence.”
For these reasons, this appeal is
Dismissed without prejudice.
Gardner and Cureton, JJ., concur.